Citation Nr: 1507187	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches. 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from October 1998 to October 2006.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file has since been transferred to the Atlanta RO.  


FINDING OF FACT

A headache disorder, diagnosed as tension headaches and migraines, had its onset during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder, diagnosed as tension headaches and migraines, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran reported in a November 2012 substantive appeal that she first started having headaches in 2002 and that she still has headache problems.  

Service treatment records (STRs) include a February 2002 note in which the Veteran complained of pounding pain in the frontal region.  The diagnosis was tension headache.  In an August 2006 separation medical history report, the Veteran denied frequent or severe headaches.  

After service, the Veteran complained of headaches in a December 2006 VA progress note.  At that time, she complained of left sided headaches for the past three days.  She described them has sharp and lasting three to five minutes with spontaneous resolution.  She reported she had no headaches prior to these episodes.  The diagnosis was cephalgia (headache).  The examiner noted that the symptoms were not consistent with migraines, but may represent a tension type headache, which is consistent with increased personal stressors.  In a February 2008 VA treatment record, the Veteran complained of headaches for years, about three times a week, with the use of Tylenol for relief.  

During an October 2010 VA examination, the Veteran reported headaches since 2002 which she felt were likely stress related.  Her headaches became worse over the time and by the end of 2005, she thought she was having migraines.  She reported headaches consisting of sharp stabbing pain in the head lasting 3-5 seconds and occurring any time of day and may occur multiple times per day.  The diagnosis was migraines without aura and tension headaches.  

In an August 2012 fee-based examination report, the examiner reviewed the claims file and noted the Veteran's complaints of headaches in service in 2002.  He also noted the post-service treatment records including complaints in 2006 and 2011.  The examiner noted that based on the fact that the headaches were said to have begun in 2002, it seems at least as likely as not that the Veteran's current headache disorder began while in military service.  The examiner goes on to state that the Veteran's current disorder is not related to service as there was no complaint of headaches from 2002 until post-service in December 2006. 

The Veteran is both competent and credible in terms of her description of headaches during service and continuing since that time.  Based upon her reported symptomatology, this condition was diagnosed as tension headaches by medical professionals.  Resolving doubt in the Veteran's favor, the Board finds that service connection for a headache disorder is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a headache disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


